Citation Nr: 1535349	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  15-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic lung disease, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for lung disease.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.  The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence demonstrates that the Veteran's chronic lung disease is related to his in-service asbestos exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria to establish entitlement to service connection chronic lung disease, to include as due to asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

II. Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, the VA Adjudication Procedure Manual, M21-1, provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  See M21-1, Part IV, Supbart ii, Chap. 2, Sec. C, Para. 9.; M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29.

VA must analyze the Veteran's claim of entitlement to service connection for chronic lung disease under these administrative protocols using the specified criteria.  Ennis v. Brown, 4, Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and uro-genital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and installation of products, such as military equipment.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he was exposed to asbestos while serving in the Navy aboard the U.S.S. Shadwell.  He was a metal worker and ship-fitter whose duties included welding ship parts together.  Additionally, he was a fireman in the ship's engine room.  See December 2014 Notice of Disagreement.  After he left the service, the Veteran worked at an envelope plant and was exposed to asbestos for over 25 years.

The Veteran's service treatment records (STRs) are negative for any respiratory complaints, treatment and/or diagnoses.  The Veteran did not have any documented respiratory issues upon entry into service or upon discharge.  However, the Veteran was later diagnosed with interstitial lung disease, which he treats with oxygen on a nightly basis and as needed throughout the day.  See April 2014 VA examination.

The Veteran has an extensive post-service medical history of pleural plaque thickening.  For instance, at an April 2002 VA examination, the VA medical examiner noted that the Veteran had plural thickening bilaterally, probably indicting previous asbestos exposure.  See April 2002 VA examination report.  The examiner further noted that multiple areas of calcified pleural plaques bilaterally.  Id.  In an addendum to the April 2002 VA examination report, the examiner noted Veteran's history of asbestos exposure while in the Navy, and the Veteran's 25 years of exposure at work.  Additionally, at an August 2013 VA examination, the medical examiner noted "significant pleural thickening and pleural calcification may be related to asbestosis."  See August 2013 VA examination report.

At an April 2014 VA examination, the VA examiner, a nurse practitioner, noted that the Veteran had been diagnosed with interstitial lung disease in 2013 and requires continuous oxygen therapy more than 17 hours per day.  Upon completion of the examination, the examiner found that the Veteran's current lung disease was not related to asbestos exposure in the military as the Veteran's job as a metalsmith had a minimal possibility of exposure to asbestos.  The examiner further found that the Veteran's reported exposure to asbestos during his 25 years of post-service employment at a plant "far outweigh his minimal exposure probability while in service as a metalsmith."  See April 2014 VA examination report.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (Vet. App.,1993).  The Court has held that "[t]he conclusion of the examining VA psychiatrist is a medical conclusion, one which the BVA is not free to ignore or disregard."  Id. at 472-73; Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  The Court extended this principle to the medical conclusions of any examining physician.  Id.

The Board finds that the medical evidence supports a finding that the Veteran's current lung disease is related to his exposure to asbestos while serving in the military.  The 2014 VA examiner did not dispute that the Veteran was exposed to asbestos while serving in the military; she disputed that the low probability of exposure caused his current lung disease.  However low probability of exposure, does not indicate that there was no exposure.  In fact, the manufacture and installation of products, such as military equipment is known to involve exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9f.  The Board finds that that the Veteran was exposed to asbestos in service because his occupation as a metal worker and ship-fitter welding ship parts together constitutes the manufacture and installation of military equipment.

The Board acknowledges that the Veteran reported exposure to asbestos during his post-service employment.  However, the Board disagrees with the medical VA examiner's opinion that the Veteran's asbestos exposure post discharge from the Navy far outweighed his minimal exposure probability while in service.  First, the VA examiner's opinion appears to be based on an inaccurate factual premise.  As stated above, the Board finds that the Veteran's jobs as a ship-fitter in the Navy is an occupation that involves exposure to asbestos; not merely a minimal probability of exposure.  Second, even if the Veteran was minimally exposed to asbestos while in service, the medical evidence does not support the finding that the Veteran's post-service exposure to asbestos, as opposed to his in-service exposure, caused his lung disease.  The fact that the Veteran was exposed to asbestos post-service does not negate the fact that he was exposed to it while in service.  Because the latent period for development of disease due to asbestos exposure may be 45 or more years between first exposure and development of disease, the Board finds that there is reasonable doubt as to whether it was the Veteran's in-service asbestos exposure or his post-service exposure that caused his lung disease.  The Board resolves this reasonable doubt in the Veteran's favor.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative which does not satisfactorily prove or disprove the claim", the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for chronic lung disease, as to include exposure to asbestos, is warranted.  
38 U.S.C.A. § 5107; 38 U.S.C.A. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic lung disease, to include as due to asbestos exposure, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


